Citation Nr: 0915021	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $8,458.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant reportedly served on active duty from May 1974 
to June 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
that decision, the Committee denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $10,110.  

The Board notes that the debt at issue in this case was 
created when VA retroactively terminated the additional 
allowance for the appellant's spouse, effective April 1, 
1997, based on the discovery that they had divorced, 
presumably in March 1997.  After the appellant advised the RO 
that he and his spouse had actually divorced in July 2000, 
the RO recalculated the debt at issue by terminating the 
spousal allowance effective August 1, 2000, resulting in the 
$8,458 overpayment reflected on the cover page of this 
decision.  

The Board notes that the appellant has not specifically 
challenged the validity of the debt currently at issue in 
this case and the record contains no indication that it was 
improperly created or calculated.  For these reasons, the 
Board finds that the question of the validity of the $8,458 
debt at issue in this case is not in appellate status.  As 
the Board is satisfied that the debt was properly created, 
the question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); Narron v. West, 13 Vet. 
App. 223 (1999); see also VAOPGCPREC 6-98, published at 63 
Fed. Reg. 31,264 (1998).  

A review of the record indicates that the appellant made 
several attempts at obtaining a compromise settlement with 
VA, offering to pay $75 monthly toward his VA debt.  It does 
not appear that the RO has considered his compromise offer.  
The Board does not have jurisdiction over matters relating to 
compromise offers and there is no right of appeal from a 
decision rejecting a compromise offer.  See 38 C.F.R. § 1.958 
(2008).  This matter is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  Effective October 1, 1996, the appellant was awarded an 
additional compensation allowance for his spouse.

2.  In July 2000, he and his spouse were divorced.

3.  The appellant first notified VA of his divorce in May 
2005.

4.  VA thereafter retroactively terminated the additional 
compensation allowance paid to the appellant for his spouse 
effective August 1, 2000, resulting in an overpayment of 
compensation benefits in calculated amount of $8,458.  

5.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the appellant in 
the creation of the $8,458 indebtedness.

6.  The appellant was solely at fault in the creation of the 
$8,458 overpayment; repayment of this amount would not result 
in undue financial hardship to the appellant or deprive him 
of the basic necessities of life, nor would it defeat the 
purpose for which the benefits were intended; and failure to 
recover the overpaid benefits would result in unfair gain to 
the appellant.


CONCLUSION OF LAW

Recovery of the compensation overpayment in the calculated 
amount of $8,458 does not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply in this 
case, given the nature of the issue on appeal.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that the duties 
specified in the VCAA are not applicable to requests for a 
waiver of overpayment); see also Reyes v. Nicholson, 21 Vet. 
App. 370 (2007).


Background

A review of the record shows that in a February 1997 rating 
decision, the RO increased the rating for the appellant's 
service-connected left knee disability to 30 percent, 
effective September 26, 1996.  

The following month, the appellant submitted a completed VA 
Form 21-686c, Declaration of Status of Dependents, reporting 
that he was married and had two dependent children  See 38 
U.S.C.A. § 315 (providing additional compensation for 
dependents of any veteran with service-connected disabilities 
rated not less than 30 percent).

In a March 1997 letter, the RO notified the appellant that 
they had awarded him an additional monthly allowance for his 
spouse and children.  The letter asked the appellant to 
"[l]et us know right away if there is any change in the 
status of your dependents."  The Board notes that in several 
subsequent letters, the appellant was advised that he was 
receiving additional benefits for his spouse and children and 
that he was required to advise VA immediately if there was 
any change in the number or status of his dependents.  See 
e.g. letters dated April 1, 1997; April 24, 2000; December 
20, 2000; and March 24, 2004.  

The appellant communicated with VA on numerous occasions 
after he was awarded a spousal allowance.  These 
communications related largely to his claims for additional 
compensation benefits.  He did not report his July 2000 
divorce in any of these communications.  See e.g. Veteran's 
Application for Increased Compensation Based on 
Unemployability, received in April 2001; Statement in Support 
of Claim requesting convalescent rating, received in April 
2001; Notice of Disagreement, received in May 2001; Statement 
in Support of Claim notifying RO of new address, received in 
October 2001; Veteran's Application for Increased 
Compensation Based on Unemployability, received in August 
2003; June 2004 Statement in Support of Claim raising claims 
of service connection for numerous additional disabilities 
and advising RO of another change of address.  

In April 2005, the RO sent the appellant a routine letter, 
notifying him that because his service-connected disability 
compensation included an additional compensation for his 
spouse and children, he was required to return an enclosed 
form verifying his continued entitlement.

The following month, the appellant returned the form, Status 
of Dependents Questionnaire, indicating that he was not 
married.  

In an October 2005 letter, the RO proposed to reduce the 
appellant's compensation, effective April 1, 1997, based on 
the fact that he was no longer married.  He was advised that 
this retroactive reduction would result in an overpayment of 
benefits which was subject to repayment.  He was given the 
opportunity to submit evidence showing that the reduction 
should not take place and/or request a personal hearing.  The 
appellant did not respond within the applicable time period.  
In a March 2006 letter, the RO advised the appellant that his 
compensation had been reduced effective April 1, 1997, as he 
was no longer married.  He was advised that this retroactive 
reduction had resulted in an overpayment of benefits in the 
amount of $10,110.  (As discussed above, after the appellant 
advised the RO that he and his spouse had actually divorced 
in July 2000, the RO recalculated the debt at issue by 
terminating the spousal allowance effective August 1, 2000, 
resulting in the $8,458 overpayment reflected on the cover 
page of this decision).  

In April 2006, the appellant requested waiver of his debt, 
claiming that repayment would cause a "grave hardship."  He 
indicated that in addition to his other obligations, he was 
currently paying $48,000 in back child support.  He also 
indicated that he was unable to work.

In support of his request, the appellant submitted a 
Financial Status Report in May 2006.  The appellant indicated 
that his monthly income consisted of $999 from Social 
Security and $2,484 in VA compensation, for a total of 
$3,483.  He indicated that his monthly expenses consisted of 
$650 for rent or mortgage, $300 for food; $250 for utilities; 
$200 for phone; $104 for car insurance; $350 for unidentified 
miscellaneous expenses, $250 in court-ordered child support; 
and $300 in credit card payments; for a total of $2404.  

In a June 2006 decision, the Committee denied the appellant's 
request for a waiver, finding that although there was no 
evidence of fraud or bad faith in the creation of the debt, 
the appellant was at fault in the creation of the debt by 
failing to advised VA of his divorce in a timely manner.  The 
Committee further found that financial hardship had not been 
established, noting that the appellant received monthly 
compensation from both Social Security and VA.  The Committee 
further noted that in 2004, the appellant had received a 
large retroactive award of VA compensation in excess of 
$42,000.  

The appellant appealed the Committee's decision, again 
claiming that repayment of the debt would result in financial 
hardship.  


Analysis

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered:  (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b) (2008).

In this case, the appellant timely applied for waiver of 
recovery of the debt at issue in this case.  Thus, he meets 
the basic eligibility requirements for a waiver of recovery 
of this VA indebtedness, and his request must be considered 
on the merits.

In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a claimant is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, 
the Committee has determined that the appellant did not 
exhibit fraud, misrepresentation or bad faith in the creation 
of the instant overpayment and, affording her the benefit of 
the doubt, the Board will not disturb the Committee's 
findings.

Thus, the next issue to be addressed is whether a collection 
of the debt from the appellant would be contrary to the 
principles of equity and good conscience.  The applicable 
regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2008).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.965 (2008).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the appellant, as it was caused solely by 
his failure to advise VA of his divorce in a timely manner.  
The record reveals that the appellant had been clearly and 
repeatedly notified of his dependency reporting 
responsibilities.  The Board finds that despite the fact that 
the appellant knew or should have known of his reporting 
responsibilities, he failed to discharge those duties in a 
timely manner.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2008).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the appellant's failure to provide VA with timely information 
regarding his divorce.  The Board finds that VA bears no 
fault in the creation of this debt; rather, the dependency 
allowance was awarded and continued in reliance on 
information the appellant provided.  Moreover, the record 
shows VA took prompt action to terminate the appellant's 
dependency allowance once it was discovered that he had 
divorced.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2008).  In this respect, according to his financial status 
report, the appellant has a monthly surplus of more than 
$1,000, after paying his bills.  This is notwithstanding the 
large retroactive payment he received from VA.  While the 
Board has considered the appellant's statements to the effect 
that he has large debts which he must repay, the Board finds 
that the surplus in the appellant's monthly income is 
indicative of his ability to repay his debt to VA.  The Board 
also finds that the appellant's indebtedness to the 
Government should be afforded the same attention he provides 
his other creditors.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2008).  In this case, the additional allowance paid to the 
appellant was intended to provide him with increased benefits 
for the purpose of providing for a dependent spouse.  Here, 
the record is clear that the appellant did not have a spouse 
after July 2000.  Thus, the Board finds that collection of 
the debt would not defeat the purpose of the benefits 
originally authorized.  38 C.F.R. § 1.965(a)(4) (2008).

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2008).  
In this case, the appellant received additional VA 
compensation to which he was not legally entitled.  Waiver of 
this debt would therefore result in a windfall and produce 
unfair gain to the appellant.  The failure of the Government 
to insist on its right to repayment of this debt would result 
in the appellant's unjust enrichment at the expense of the 
taxpayer, and it would negatively impact other VA 
beneficiaries as resources for their care are certainly not 
unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2008).  The appellant has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of a spousal allowance, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors set forth 
above, and considering the benefit of the doubt doctrine set 
forth in 38 U.S.C.A. § 5107, the Board finds that recovery of 
the compensation indebtedness, in the amount of $8,458, does 
not violate the principles of equity and good conscience.  As 
discussed above, the Board finds that the appellant bears 
sole fault in the creation of this debt, that repayment of 
this amount would not result in undue financial hardship to 
him or deprive him of the basic necessities of life, nor 
would it defeat the purpose for which the benefits were 
intended, and failure to recover this portion of the 
overpayment would result in unfair gain to the appellant.  
These factors dictate that as a matter of equity, his request 
for waiver of recovery of the $8,458 compensation overpayment 
must be denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.963.





ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $8,458 is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


